ORDER
PER CURIAM.
Appellant, Herbert Snodell III, appeals his jury conviction for a total of 22 counts of first degree deviate sexual assault, second degree deviate sexual assault, sodomy and attempted sodomy in the Circuit Court of St. Louis County. Appellant was sentenced to sixty years in prison. Appellant also appeals the denial of his Rule 29.15 motion after an evidentiary hearing. Regarding appellant’s direct appeal, no error of law on the part of the trial court appears. Furthermore, regarding appellant’s postconviction relief motion, the findings of fact and conclusions of law of the motion court are not clearly erroneous. As we further find that an extended opinion would have no precedential value, we affirm pursuant to Rules 30.25(b) and 84.-16(b). A memorandum, solely for the use of the parties involved, has been provided explaining the reasons for our decision.